          Case 1:20-cv-00767-RP Document 32 Filed 07/21/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

DR. THOMAS HUBBARD, PhD,

      Plaintiff,

v.                                                           Case No. 1:20-cv-767-RP

SARAH ALLEN BLAKEMORE and JOHN
DOES 1-10,

      Defendants.




                   PLAINTIFF’S MOTION TO DISMISS WITH PREJUDICE

       COMES NOW Dr. Thomas Hubbard, PhD (“Dr. Hubbard” or “Plaintiff”) and, pursuant

to Fed. R. Civ. P. 41(a)(2), files his Motion to Dismiss With Prejudice as to Defendant Sarah

Allen Blakemore (“Defendant” or “Blakemore”) and John Does 1-10 (“John Does” and,

collectively, “Defendants”), as follows:

                                     GROUNDS FOR MOTION

       Plaintiff brought claims against the University of Texas of Austin (“UT”) on matters

slightly related to the events underlying this case through the EEOC and TWC, as well as a

faculty grievance. See Ex. A at preambles. As part of his settlement of his claims against UT,

Plaintiff also agreed to dismiss with prejudice three pending lawsuits for defamation that were

filed against Defendants, as well as Hollie Green and Zoe Elise Thomas. See id. at § 3. The

dismissal is to be with all parties bearing their own attorneys’ fees and costs. See id. Plaintiff

was paid the sum of $700,000.00 by UT to settle his claims against UT, Defendants, Green, and

Thomas. See id. at § 4.
          Case 1:20-cv-00767-RP Document 32 Filed 07/21/21 Page 2 of 4




       Green and Thomas stipulated to a dismissal with prejudice and each side bearing their

own costs and attorneys’ fees and those cases how now been dismissed. Blakemore, however,

has refused to stipulate to such a dismissal. Blakemore does not oppose dismissal of the claims

with prejudice, but—after learning of Plaintiff’s settlement with UT and his receipt of

compensation—now insists that she should receive her attorneys’ fees and costs. Blakemore has

indicated that she will seek her costs and file a motion for sanctions on undisclosed grounds to

recover her attorneys’ fees.

       Blakemore currently has no counterclaims on file against Plaintiff.

       The Court should grant the dismissal with prejudice and order that each party bear their

costs and fees. Blakemore will not be prejudiced because the dismissal is with prejudice and

cannot be brought against her in the future. Thus, her work done on this case will not be

duplicative or wasted because no future proceedings may be brought.

       Plaintiff is clearly a “prevailing party” having received a large settlement payment to

dismiss his claims against Blakemore. Blakemore has no legal basis to seek her fees or to move

for sanctions and any such request would, in and of itself, be frivolous, sanctionable, and would

be a vexatious multiplication of proceedings that Plaintiff reserves the right to seek recover for

should she proceed to file a frivolous pleading seeking recovery of attorneys’ fees.

       Moreover, in anticipation of Blakemore’s frivolous filing seeking attorneys’ fees,

Plaintiff’s counsel in the action against UT, Sherrard “Butch” Hayes and his law firm are hereby

entering their appearance on behalf of Plaintiff to provide background or any necessary

information regarding the action against UT that resulted in the global settlement that is attached

as Exhibit A.




                                                -2-
          Case 1:20-cv-00767-RP Document 32 Filed 07/21/21 Page 3 of 4




                                     CONCLUSION

       For all of the reasons discussed above, the Court should grant Plaintiff’s Motion and

dismiss his suit with prejudice against Defendants, with all parties bearing their own attorneys’

fees and costs.



                                            Respectfully submitted,



                                            CAMARA & SIBLEY LLP

                                            /s/ Joseph D. Sibley___________________
                                            Joseph D. Sibley
                                            State Bar No. 24047203
                                            sibley@camarasibley.com
                                            1108 Lavaca St
                                            Suite 110263
                                            Austin, TX 78701
                                            Telephone: (713) 966-6789
                                            Fax: (713) 583-1131

                                            WEISBART SPRINGER HAYES LLP
                                            212 Lavaca Street, Suite 200
                                            Austin, Texas 78701
                                            512.652.5780
                                            512.682.2074 fax

                                            By:    /s/ Sherrard “Butch” Hayes
                                            Sherrard (Butch) Hayes
                                            State Bar No. 00784232
                                            shayes@wshllp.com
                                            Rachel O. Mathisen
                                            Texas Bar No. 24102255
                                            rmathisen@wshllp.com


                                            ATTORNEYS FOR PLAINTIFF




                                               -3-
          Case 1:20-cv-00767-RP Document 32 Filed 07/21/21 Page 4 of 4




                               CERTIFICATE OF CONFERENCE

       This is to certify that on this the 21st day of July, 2021 (and on occasions prior to this), I
conferred with Ross Pringle on the relief sought herein. Mr. Pringle indicated Blakemore is not
opposed to dismissal of the case, but Mr. Pringle was instructed by Blakemore’s Houston
counsel (the Hoover Slovacek law firm) that they would not stipulate to dismissal but would be
responding to this Motion and filing a Motion for Sanctions seeking their attorneys’ fees.



                                      /s/ Joe Sibley________________________

                                                                     Joe Sibley




                               CERTIFICATE OF SERVICE

       This is to certify that on this the 21st day of July, 2021, a true and correct copy of the
above and foregoing instrument was properly forwarded to all counsel of record via ECF.



                                      /s/ Joe Sibley________________________

                                      Joe Sibley




                                                -4-
